February 28, 2013.




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                          ANGEL ADAMS, Appellant

NO. 14-12-01093-CV                          V.

                          BRUCE DOAN, Appellee
                     ________________________________

     Today the Court heard its own motion to dismiss the appeal from the
judgment signed by the court below on December 5, 2012. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellant, Angel Adams.
      We further order this decision certified below for observance.